EXHIBIT 10.4
AMENDMENT TO YEON BUSINESS CENTER LEASE AGREEMENT
(3330 NW Yeon)
DATED:
_________________, 2005

BETWEEN:
SCHNITZER INVESTMENT CORP.,

 
an Oregon corporation
(“Landlord”)

AND:
SCHNITZER STEEL INDUSTRIES, INC.,

 
an Oregon corporation
(“Tenant”)

Recitals:
A.           Landlord and Tenant are parties to a Yeon Business Center (3330 NW
Yeon) Lease Agreement dated August 7, 2003 (the “Lease”).
B.           Contemporaneously with the execution of this Amendment to Yeon
Business Center Lease Agreement (the “Amendment”), the parties are executing an
Amendment to Yeon Business Center (3200 NW Yeon) Lease Agreement (the “3200
Lease Amendment”) pursuant to which Tenant will expand its premises in the
building in the Project located at 3200 NW Yeon Avenue (the “3200 Building”).
Landlord and Tenant desire to terminate the Lease after Tenant vacates the
Premises and relocates into its expanded premises in the 3200 Building.
C.           Capitalized terms which are used in this Amendment and which are
defined in the Lease shall have the meanings given to them in the Lease, unless
expressly amended by this Amendment.
Agreements:
NOW, THEREFORE, in consideration of the mutual promises of the parties set forth
in this Amendment, the receipt and sufficiency of which are acknowledged, the
parties agree as follows:
1.            Termination of Lease. Effective on the later of: (a) the date on
which Tenant vacates the Premises and returns possession of the Premises to
Landlord in the condition required by the Lease, and (b) the Expansion Space
Commencement Date, as defined in the 3200 Lease Amendment (the “Effective
Date”), the Lease shall terminate and all rights and obligations of Landlord and
Tenant under the Lease shall terminate except for rights and obligations accrued
as of the Effective Date.
2.            Effect of Amendment. Landlord and Tenant ratify and confirm all
provisions of the Lease. Except as expressly amended by this Amendment, the
Lease remains unmodified and in full force and effect.
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first set forth above.
 
LANDLORD:
SCHNITZER INVESTMENT CORP., an Oregon corporation

 
By:                                          
                                      
Its:                                          
                                      
 
TENANT:
SCHNITZER STEEL INDUSTRIES, INC., an Oregon corporation

 
By:                                          
                                      
Its:                                                                                 